Citation Nr: 0218250	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  01-05 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for residuals of a 
lacerated finger of the right hand. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from July 1994 to July 
1998.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 RO decision which 
denied the veteran's claim of service connection for 
residuals of an injury to the right hand.


FINDING OF FACT

The veteran lacerated his fourth finger of the right hand 
during service, and has current residuals of such.


CONCLUSION OF LAW

A lacerated fourth finger of the right hand was incurred 
in service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from July 1994 to July 
1998.

An inpatient/outpatient statement reflects that the 
veteran presented for treatment of a lacerated right 
fourth finger in August 1996, during his period of 
service.  (This document was received at the RO in June 
2001 and was submitted by the veteran.  He obtained this 
document via the Freedom of Information Act.)

A May 1999 VA examination report shows that the veteran 
reported having injured his right hand in 1996.  He said 
his injury required sutures.  He said he had numbness of 
the tip of the right fourth finger and no pain.  On 
examination, it was noted he had a pinprick sensation at 
the distal phalanx of the right fourth finger, which was 
non-tender.  He had no edema.  Range of motion of the 
distal interphalangeal joint was 0 to 30 degrees, and 
range of motion at the proximal interphalangeal joint was 
normal.  He had no pain on range of motion.  X-rays of the 
right hand were negative.  The diagnosis was status post 
injuries to the right hand.

At a September 2002 Travel Board hearing, the veteran 
testified that during active duty, while he was in food 
service, he cut his finger on a sharp metal object in the 
mess hall.  He said he went straight to the clinic on 
base, where his right fourth finger was treated with 15 
stitches.  After his service discharge, he said, he did 
not sustain any injuries to the right hand.  The veteran 
clarified that the injury had been to a finger and 
identified the finger.

II.  Legal Analysis

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107; 66 Fed. Reg. 
45,620 (Aug 29, 2001) (to be codified as amended at 38 C. 
F. R. § 3.159.  The new law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date. 38 
U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, the veteran was notified in a 
Supplemental Statement of the Case of the provisions of 
the VCAA and the evidence needed to prove his claim.  The 
Board notes that the veteran was afforded ample 
opportunity to present evidence and argument in support of 
his claim.  There is sufficient evidence of record to 
decide the claim, and VA has satisfied its duties to 
notify and to assist the veteran.  More importantly, there 
is no prejudice to the veteran in proceeding with this 
appeal as this decision results in a grant of the benefit 
sought on appeal.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Basic Laws and Regulations Regarding Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 
Vet. App. 488 (1997).  Finally, service connection may be 
granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A review of the claims file reveals an 
inpatient/outpatient statement which shows that the 
veteran presented for treatment after sustaining a 
laceration to the fourth finger of the right hand in 
August 1996.  Following service, he underwent a VA 
examination in May 1999 and the diagnoses included status-
post injuries to the right hand.  In September 2002, the 
veteran provided testimony at a Travel Board hearing which 
was credible and consistent with the documents contained 
within the claims file, including the August 1996 entry in 
an inpatient/outpatient statement which shows that he 
lacerated his right fourth finger in service. 

Given the evidence showing an injury sustained in service, 
and current residuals of such, service connection for 
residuals of a lacerated fourth finger of the right hand 
is granted. 



ORDER

Service connection for residuals of a lacerated fourth 
finger of the right hand is granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

